                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         IN RE ALPHABET INC. STOCKHOLDER
                                  10     DERIVATIVE LITIGATION                                Case No. 19-cv-06880-RS

                                  11
                                                                                              ORDER GRANTING MOTION TO
                                  12                                                          DISMISS
Northern District of California
 United States District Court




                                  13

                                  14

                                  15                                           I. INTRODUCTION

                                  16          Shareholder plaintiffs bring this derivative action against the directors of nominal

                                  17   defendant Alphabet, Inc. (“Alphabet”). Plaintiffs contend that Alphabet, a Delaware corporation

                                  18   which owns YouTube through its subsidiary Google LLC (“Google”), violated the Children’s

                                  19   Online Privacy Protection Act (“COPPA”) with the tacit assent of the Alphabet board (“Board”).

                                  20   Alphabet now moves to dismiss the operative complaint, arguing plaintiffs fail to plead demand

                                  21   futility. For the reasons set forth herein, the motion is granted.

                                  22                                            II. BACKGROUND

                                  23          A. COPPA

                                  24          Enacted in 1998 and enforced by the Federal Trade Commission (“FTC”), COPPA

                                  25   regulates the digital collection of children’s personal information where no parental consent has

                                  26   been provided. See generally 15 U.S.C. §§ 6501-6506; see also 16 C.F.R. § 312 (implementing

                                  27   COPPA); 64 Fed. Reg. 59888-59915 (same). Relevant here, COPPA outlaws such collection when

                                  28   performed by either “any operator of a Web site or online service directed to children” under
                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 2 of 9




                                   1   thirteen, or “any operator that has actual knowledge that it is collecting or maintaining personal

                                   2   information from a child” under thirteen. § 16 C.F.R. 312.3. To determine whether a “website or

                                   3   online service” is “directed at children,” the FTC considers a broad range of unweighted, non-

                                   4   exhaustive factors.1 A site not designated child-directed is referred to as a “general audience site,”

                                   5   and—under the “actual knowledge” standard—is not subject to COPPA unless its operator

                                   6   somehow learns that a given user is a child (e.g., from birthdate information provided during an

                                   7   account creation process). See 64 Fed. Reg. 59889-92.

                                   8           B. YouTube

                                   9           Over one billion internet users view or upload videos on YouTube every month. Anyone

                                  10   can watch YouTube; but to upload, a user must create a “channel” serving as a hub for his or her

                                  11   shared content. As of 2016, YouTube, while stating in its terms of service that the platform was

                                  12   not intended for children under thirteen, assigned each uploaded video a rating between “Y”
Northern District of California
 United States District Court




                                  13   (appropriate for all ages) and “X” (ages 18+). Certain videos rated as child-appropriate were

                                  14   automatically made available on the YouTube Kids mobile application, launched by YouTube in

                                  15   2015.

                                  16           C. Underlying Events

                                  17                  1. The FTC Investigation

                                  18           The FTC opened a non-public investigation of YouTube’s COPPA compliance in February

                                  19   2016. In June 2016, it formally notified Alphabet of this investigation through a “Request for

                                  20   Information” letter, which probed YouTube’s process for deciding whether or not a user channel is

                                  21   child-directed. Alphabet replied that no such process existed, and that it understood YouTube to

                                  22   be a general audience site not subject to COPPA. Significantly, in a COPPA rule amendment

                                  23   promulgated three years prior, the FTC had referred to YouTube as a “general audience site[].”

                                  24

                                  25
                                       1
                                         See 64 Fed. Reg. 59912-13 (“[T]he Commission will consider [the website’s] subject matter, . . .
                                       content, age of models, language or other characteristics[,] . . . as well as . . . advertising
                                  26   promoting or appearing on the website. The Commission will also consider . . . empirical evidence
                                       regarding audience composition; evidence regarding the intended audience; and whether a site
                                  27   uses animated characters and/or child-oriented activities and incentives.”).

                                  28                                                                       ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 19-cv-06880-RS
                                                                                         2
                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 3 of 9




                                   1   See 78 Fed. Reg. 3972, 3982 n.126 (“The Commission notes that this amendment would not apply

                                   2   to uploading photos or videos on general audience sites such as Facebook or YouTube[.]”).

                                   3          In May 2017, the FTC served Alphabet with a Civil Investigative Demand for specific data

                                   4   and documents relating to the investigation. Over the course of two responsive productions—one

                                   5   in June 2017, one in September 2017—Alphabet reiterated both its legal position and lack of

                                   6   channel-specific COPPA policies.

                                   7          Between March 2018 and March 2019, Alphabet’s outside counsel submitted four “white

                                   8   papers” to the FTC. With titles like “Addressing FTC Concerns in an Uncertain Legal Landscape”

                                   9   and “YouTube’s Product Approach Satisfies COPPA and Meets Policy Objectives,” the white

                                  10   papers advanced Alphabet’s belief that COPPA did not apply to YouTube, and objected to the

                                  11   FTC’s channel-specific concerns as unprecedented. Even so, the series also discussed operational

                                  12   changes YouTube was prepared to make regarding unsupervised child users.
Northern District of California
 United States District Court




                                  13          In April 2018, a coalition of child advocacy groups lodged a joint complaint with the FTC

                                  14   alleging YouTube violated COPPA. A year and a half later, on September 4, 2019, the FTC and

                                  15   the New York Attorney General filed suit against Google and YouTube in federal court. The suit

                                  16   settled that same day, under terms including a $170 million civil penalty (the largest ever collected

                                  17   by the FTC). Although the settlement contained no admission of liability, the FTC Chairman

                                  18   remarked at a press conference that there was “no excuse for YouTube’s violations of the law.”

                                  19                  2. The Board’s Involvement

                                  20          The Board at issue consisted of seven outside directors2 and three inside directors.3 For

                                  21   purposes of this litigation, each Board member is covered by a provision in Alphabet’s charter,

                                  22   authorized by Section 102(b)(7) of the Delaware General Corporation Law, shielding directors

                                  23   from breach-of-fiduciary-duty liability in all instances except “acts or omissions not in good faith

                                  24
                                       2
                                  25    John Hennessy, Robin Washington, Roger Ferguson, Alan Mulally, Ann Mather, L. John Doerr,
                                       and K. Ram Shriram.
                                  26   3
                                        Sundar Pichai (Google’s CEO since 2015), Larry Page (former CEO of Alphabet and Google),
                                  27   and Sergey Brin (former President of Alphabet and Google).

                                  28                                                                      ORDER GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 19-cv-06880-RS
                                                                                         3
                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 4 of 9




                                   1   or which involve intentional misconduct or a knowing violation of the law.” Generally speaking,

                                   2   Alphabet agrees with plaintiffs’ assertion that the Board was, at all relevant times, acutely aware

                                   3   of the FTC investigation. See, e.g., Motion, Dkt. 56 at 25 (“Plaintiffs’ allegations demonstrate the

                                   4   Board was actively monitoring the status of the FTC investigation.”) (emphasis omitted).

                                   5          Throughout the FTC investigation, defendants Mather, Ferguson, and Mulally sat on the

                                   6   Board’s Audit Committee. In that capacity, these three individuals were charged with overseeing

                                   7   Alphabet’s risk profile and “provid[ing] regular reports to the full Board[.]” See Complaint, Dkt.

                                   8   53 at 57 (excerpting the Audit Committee charter). Meeting minutes indicate the Audit Committee

                                   9   discussed the FTC investigation once in October 2016, and at least four times in 2017.

                                  10          In September 2018, prompted by the child advocacy groups’ complaint with the FTC, two

                                  11   members of Congress sent Pichai, Google’s CEO, a letter seeking details around YouTube’s data

                                  12   collection practices for young users. The letter suggested YouTube was “not . . . in compliance”
Northern District of California
 United States District Court




                                  13   with COPPA.

                                  14          D. Procedural History

                                  15          This controversy began as two overlapping lawsuits, which were consolidated in January

                                  16   2020. In May 2020, plaintiff-intervenor Balraj Paul successfully moved for a 120-day stay to

                                  17   complete his then-ongoing inspection of Alphabet’s books and records pursuant to Section 220 of

                                  18   the Delaware General Corporation Law. Seven months later, plaintiffs filed the operative

                                  19   complaint, alleging breach of fiduciary duty and unjust enrichment against all ten individual Board

                                  20   members and three additional Google-affiliated individuals. Plaintiffs concede they never

                                  21   demanded the Board prosecute these claims.

                                  22                                       III. LEGAL STANDARD

                                  23          A basic principal of corporate law is that a corporation is run by its management and the

                                  24   corporation itself has the right to make claims. See Potter v. Hughes, 546 F.3d 1051, 1058 (9th

                                  25   Cir. 2008). Because a shareholder derivative suit is an extraordinary action that allows a

                                  26   shareholder to step into the shoes of a corporation and make claims on behalf of the

                                  27   corporation, Federal Rule of Civil Procedure 23.1 “establishes stringent conditions for bringing

                                  28                                                                      ORDER GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 19-cv-06880-RS
                                                                                         4
                                             Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 5 of 9




                                   1   such a suit.” Quinn v. Anvil Corp., 620 F.3d 1005, 1012 (9th Cir. 2010). Specifically, Rule

                                   2   23.1 requires a shareholder either to demand action from the corporation’s directors before filing

                                   3   suit, or plead with factual particularity the reasons why a demand would have been futile. Fed. R.

                                   4   Civ. P. 23.1(b)(3).

                                   5                                              IV. DISCUSSION

                                   6             Plaintiffs rest their theory of liability upon the Board’s alleged knowledge of YouTube’s

                                   7   definite COPPA violations and conscious disregard thereof. Delaware law4 recognizes a challenge

                                   8   of this nature—targeting a board’s oversight failure, rather than any discrete, affirmative business

                                   9   decision—as a Caremark action, governed by the Rales demand futility standard. See Pettry v.

                                  10   Smith, 2021 WL 2644475, at *1 (Del. Ch. June 28, 2021) (citing In Re Caremark Inter’l Inc.

                                  11   Litig., 698 A.2d 959 (Del. Ch. 1996)); id. at *6 (citing Rales v. Blasband, 634 A.2d 927 (Del.

                                  12   1993)).
Northern District of California
 United States District Court




                                  13             To state a viable claim under Caremark, “a plaintiff must allege particularized facts that

                                  14   satisfy one of the necessary conditions for director oversight liability . . . : either (1) the directors

                                  15   utterly failed to implement any reporting or information system or controls; or (2) having

                                  16   implemented such a system or controls, the directors consciously failed to monitor or oversee its

                                  17   operations thus disabling themselves from being informed of risks or problems requiring their

                                  18   attention.” Pettry, 2021 WL 2644475, at *7 (internal quotation marks and bracketing omitted). To

                                  19   satisfy Rales, a plaintiff must plead “particularized facts creating a reasonable doubt that a

                                  20   majority of the Board would be disinterested or independent in making a decision on a demand.”

                                  21   Rales, 634 A.2d at 930.

                                  22             Here, plaintiffs contend a majority of Board members could not have dispassionately

                                  23   entertained their claims5 on account of both Rales prongs: disinterestedness and independence.

                                  24

                                  25   4
                                        Because Delaware is Alphabet’s state of incorporation, its law controls “whether the
                                       shareholders have adequately alleged demand futility.” See La. Mun. Police Emps.' Ret. Sys. v.
                                  26   Wynn, 829 F.3d 1048, 1058 (9th Cir. 2016).
                                  27   5
                                           The complaint’s unjust enrichment claim is contingent upon its breach of fiduciary duty claim.
                                  28                                                                          ORDER GRANTING MOTION TO DISMISS
                                                                                                                    CASE NO. 19-cv-06880-RS
                                                                                            5
                                              Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 6 of 9




                                   1   Neither argument is persuasive.

                                   2             A. Rales Prong I: Disinterestedness

                                   3             In the Caremark context, a director is “interested” if he or she “faces a ‘substantial

                                   4   likelihood of liability’ for [his or her] role in the alleged corporate wrongdoing.” See Pettry, 2021

                                   5   WL 2644475, at *6. Given the exculpatory force of the Alphabet charter’s § 102(b)(7) clause for

                                   6   good-faith director misconduct, this means plaintiffs are required to show that, in committing their

                                   7   alleged breaches of fiduciary duty, a majority of the Board “acted with scienter[.]” See Wood v.

                                   8   Baum, 953 A.2d 136, 141 (Del. 2008); see also In re Paypal Holdings, Inc. Shareholder

                                   9   Derivative Litigation, 2018 WL 466527, at *3 (N.D. Cal. Jan. 18, 2018) (“Negligent or even

                                  10   reckless conduct is insufficient.”).

                                  11             Plaintiffs do not make this showing. Drawing upon Board and Audit Committee materials,

                                  12   as well as the Congressmembers’ letter to Pichai, they insist various directors “were well aware
Northern District of California
 United States District Court




                                  13   YouTube was violating the law,” and that “the Board’s failure to remedy the[se] known violations

                                  14   of law excuses demand[.]” See Opp’n, Dkt. 63-2 at 16, 25. Yet as Google rightly counters, this

                                  15   logic begs the question. On its face, the complaint supports a narrative wherein Alphabet, with the

                                  16   Board’s support and supervision, responded to the FTC investigation by steadfastly proclaiming

                                  17   COPPA’s inapplicability to YouTube. Considering the FTC’s 2013 characterization of YouTube

                                  18   as a “general audience” site,6 this strategy seems, if not promising, at least plausible; but whatever

                                  19   its merit, it does not leave the impression of the Board closing its eyes to “known” COPPA

                                  20   violations. In other words, plaintiffs attempt to attach the legal significance of “known violations”

                                  21   to what were then—and, consistent with the non-admission of liability aspect of the settlement,

                                  22   still remain—known accusations.

                                  23             Of the sixty-odd cases plaintiffs marshal, none authorizes this maneuver. Rojas v. Ellison,

                                  24

                                  25
                                       Accordingly, this analysis does not treat the two claims separately.
                                  26
                                  27
                                       6
                                           Plaintiffs’ briefing omits mention of this statement.

                                  28                                                                          ORDER GRANTING MOTION TO DISMISS
                                                                                                                    CASE NO. 19-cv-06880-RS
                                                                                            6
                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 7 of 9




                                   1   2019 WL 3408812 (Del. Ch. July 29, 2019), is illustrative. There, the court acknowledged that “a

                                   2   settlement of litigation or a warning from a regulatory authority—irrespective of any admission or

                                   3   finding of liability—may demonstrate that a corporation’s directors knew or should have known

                                   4   that the corporation was violating the law.” Rojas, 2019 WL 3408812, at *11. Core to the Rojas

                                   5   holding, though, is its subsequent acknowledgment: “But the obverse is also true—such actions do

                                   6   not necessarily demonstrate that a corporation’s directors knew or should have known that the

                                   7   corporation was violating the law.” Id.; see also id. at *13 (declining to infer Caremark liability

                                   8   from “the sheer amount of [a] settlement payment,” and stressing the need for “strong factual

                                   9   allegations of board knowledge of ongoing legal violations”) (emphasis in original). Thus, where a

                                  10   board’s awareness of a regulatory investigation has been sufficiently pled, that serves as the

                                  11   beginning, not the end, of the “substantial likelihood of liability” inquiry. The operative question

                                  12   becomes: well, what else did the board know?
Northern District of California
 United States District Court




                                  13          Here, answering that question forecloses the potential for bad faith needed to ascertain any

                                  14   “interested” Board members. To reiterate, plaintiffs’ allegations all but direct the inference that the

                                  15   Board’s knowledge of, and engagement with, the FTC investigation effectively distilled to

                                  16   keeping optimistically abreast of Alphabet’s efforts to prove its innocence.7 As a matter of

                                  17   Delaware law, this conduct does not generate a likelihood of personal director liability. In

                                  18   Melbourne Municipal Firefighters’ Trust Fund v. Jacobs, 2016 WL 4076369 (Del. Ch. Aug. 1,

                                  19   2016) (“Melbourne”), shareholder plaintiffs brought a derivative suit against Qualcomm after

                                  20   Korean, Chinese, and Japanese regulatory bodies found the company to have violated international

                                  21   antitrust laws. See Melbourne, 2016 WL 4076369, at *3-*5. Ultimately concluding plaintiffs

                                  22   failed to make out defendant-directors’ “substantial likelihood of liability,” the court reasoned:

                                  23

                                  24   7
                                         Plaintiffs’ emphasis on YouTube’s “all ages” to “18+” video rating system, along with the 2015
                                  25   launch of YouTube Kids, does not disturb this premise. So far as the sincerity of the directors’
                                       conviction in Alphabet’s legal stance is concerned, there is nothing suspect in the notion that the
                                  26   Board both (i) signed off on using identifiably child-friendly content from YouTube to create a
                                       dedicated child-directed site, and (ii) continued to see YouTube as a general audience site beyond
                                  27   the reach of COPPA.

                                  28                                                                        ORDER GRANTING MOTION TO DISMISS
                                                                                                                  CASE NO. 19-cv-06880-RS
                                                                                         7
                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 8 of 9




                                              The Complaint . . . acknowledges that the Board consistently expressed . . . its view
                                   1          that its business practices were not violative of international antitrust laws and
                                   2          elected to address the relevant legal actions by focusing on educating industry
                                              participants and government officials as to why its practices were legal . . . . This
                                   3          case . . . is not one in which the company pled guilty to criminal charges . . . or was
                                              advised by its general counsel that its business plan included potentially illegal
                                   4          conduct . . . . Plaintiff, therefore, fails to allege that the Board acted in bad faith
                                              where it concluded that Qualcomm's business practices were legal . . . and publicly
                                   5
                                              proclaimed the Company's innocence.
                                   6

                                   7   Melbourne, 2016 WL 4076369, at *12 (emphasis added); see also Pettry, 2021 WL 2644475, at

                                   8   *9 (“[T]he Board’s rationale for waiting until April 2016 to acknowledge past wrongdoing . . .

                                   9   makes sense; the Company was embroiled in, and actively defending, litigation . . . throughout

                                  10   2013-2016. While one might disagree with the approach, a reasonable factfinder could not

                                  11   conceivably find that it was the product of bad faith.”).

                                  12          Put simply, this reasoning applies with equal force to Alphabet. Whereas plaintiffs charge
Northern District of California
 United States District Court




                                  13   the Board with “manufactur[ing] a narrative of oblivion to skirt their fiduciary duties,” see Dkt.

                                  14   63-2 at 11, even the most charitable reading of the complaint points to something less sinister: an

                                  15   earnestly fought legal dispute. Because the Board’s supervision of that process affords no basis to

                                  16   impute the fear of facing liability for a Caremark violation to any individual defendant, plaintiffs’

                                  17   Rales prong one argument is unavailing.

                                  18          B. Rales Prong II: Independence

                                  19          In the alternative, plaintiffs briefly argue that a majority of the Board lacks independence.

                                  20   This argument is plainly defective. Rales’s second prong asks whether demand is futile with

                                  21   respect to a particular director due to his or her “not [being] independent of another interested

                                  22   fiduciary.” Pettry, 2021 WL 2644475, at *6 (emphasis added) (citing Rales, 634 A.2d at 934,

                                  23   936). Because plaintiffs fall short of establishing any director’s interestedness, independence is

                                  24   beside the point. See, e.g., In re Oracle Corp. Derivative Litigation, 2011 WL 5444262, at *6

                                  25   (N.D. Cal. Nov, 9, 2011) (“In the absence of a showing that one or more board members is

                                  26   disqualified as interested, there is no reason to evaluate whether any remaining board member

                                  27   would be so beholden to that person or persons as to be unable to exercise independent

                                  28                                                                       ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 19-cv-06880-RS
                                                                                         8
                                           Case 3:19-cv-06880-RS Document 73 Filed 07/30/21 Page 9 of 9




                                   1   judgment.”). All told, plaintiffs therefore do not disqualify a single defendant director, let alone a

                                   2   majority of the Board, under the controlling Rales standard.

                                   3                                            V. CONCLUSION

                                   4          Consistent with the foregoing, the complaint is dismissed in its entirety. Although it is far

                                   5   from clear how plaintiffs might cure the above-discussed pleading deficiencies, they are

                                   6   nevertheless granted leave to amend. Any amended complaint must be filed within 21 days of the

                                   7   issuance of this order.8

                                   8

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: July 30, 2021

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         RICHARD SEEBORG
                                  13                                                     Chief United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   8
                                        In light of the disposition of nominal defendant Alphabet’s motion to dismiss under Federal Rule
                                  26   of Procedure 23.1, the individual defendants’ concurrently filed motion to dismiss under Federal
                                       Rule of Procedure 12(b)(6) is denied without prejudice as moot. See In re Polycom, Inc.
                                  27   Derivative Litigation, 78 F.Supp.3d 1006, 1021 (N.D. Cal. 2015).

                                  28                                                                        ORDER GRANTING MOTION TO DISMISS
                                                                                                                  CASE NO. 19-cv-06880-RS
                                                                                          9
